Exhibit NETCOM DATA SOUTHERN CORP. UNAUDITED FINANCIAL STATEMENTS AS OF AND FOR THE SIX MONTHS ENDED JUNE 30, 2008 INDEX Page No. June 30, 2008 Balance Sheets 2 Statements of Operations and Retained Earnings 3 Statements of Cash Flows 4 Notes to Financial Statements 5 – 7 1 Netcom Data Southern Corp. June 30, December 31, Balance Sheets 2008 2007 (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ 63,270 $ 2,467 Accounts receivable 92,429 91,888 Escrow account 31,016 30,780 Due from related parties 21,306 111,881 Total current assets 208,021 237,016 Property and equipment, net: 25,345 27,646 $ 233,366 $ 264,662 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 27,994 $ 41,672 Accrued payroll and taxes 72,455 46,806 Escrow account liability 30,780 30,780 Total current liabilities 131,229 119,258 Stockholders' equity: Common stock, no par value 100,000 shares authorized, 50,000 shares issued and outstanding 500 500 Retained earnings 101,637 144,904 102,137 145,404 $ 233,366 $ 264,662 The accompanying notes are an integral part of these financial statements. 2 Netcom Data Southern Corp. Six Months Ended June 30, Six Months Ended June 30, Statements of Operations and Retained Earnings - Unaudited 2008 2007 Revenues $ 669,771 $ 749,337 Cost of goods sold 187,886 214,742 Gross profit 481,885 534,595 Operating expenses 467,120 554,998 Income from operations 14,765 (20,403 ) Loss on disposal of assets - - Net income 14,765 (20,403 ) Retained earnings, beginning of period 144,904 108,907 Distributions (58,032 ) (33,937 ) Retained earnings, end of period $ 101,637 $ 54,567 The accompanying notes are an integral part of these financial statements. 3 Netcom Data Southern Corp. Six Months Ended June 30 Six Months Ended June 30 Statements of Cash Flows - Unaudited 2008 2007 Cash flows from operating activities: Net income $ 14,765 $ (20,403 ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation 2,301 1,993 Changes in assets and liabilities: Accounts receivable (541 ) 57,992 Escrow account (236 ) - Due from related parties 90,575 29,248 Accounts payable (13,678 ) (8,464 ) Accrued payroll 25,649 (20,407 ) Net cash provided by operating activities: 118,835 39,959 Cash flows from investing activities: Disposition of property and equipment - - Net cash used by investing activities: - - Cash flows from financing activities: Distributions (58,032 ) (33,937 ) Net cash used by financing activities: (58,032 ) - Net increase in cash and cash equivalents 60,803 6,022 Cash and cash equivalents at beginning of period 2,467 25,476 Cash and cash equivalents at end of period $ 63,270 $ 31,498 The accompanying notes are an integral part of these financial statements. 4 Netcom Data Southern Corp. Notes to Financial Statements NOTE 1:Nature of the Business and Summary of Significant Accounting Policies Organization and Operations Netcom Data Southern Corp. (the “Company”) was organized in 1996 for the processing of merchant card services.The Company's customers are located primarily in the southeastern United States. The Company has various operating agreements with sponsorship banks for merchant card services.The contracts are for varying periods of time.Residuals and set up fees represent negotiated amounts specific to each sponsorship bank.Contract renewal is determined one year before the end of the contract.Residuals transcend the life of the contract and are guaranteed through the life of the individual account processing with the specific sponsorship bank. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America require management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Accounts Receivable The Company carries its accounts receivable at cost less an allowance for doubtful accounts.On a periodic basis, the Company evaluates its accounts receivable and establishes an allowance for doubtful accounts, based on a history of past write-offs and collections and current credit conditions.The Company's policy is not to accrue interest on accounts receivable.Accounts are written off as uncollectible at the time management determines that collection is unlikely. No provision for doubtful collections has been made at June 30, 2008 (unaudited), or at December 31, 2007, as management considers all amounts fully collectible. Property and Equipment Property and equipment are recorded at cost.Major additions and improvements are capitalized, while ordinary maintenance and repairs are charged to income as incurred. 5 The Company depreciates property and equipment using both accelerated and straight-line methods over the estimated useful lives of the assets, as follows: Furniture and fixtures 7 years Office equipment and computers 5 years Leasehold improvements 15-39 years For income tax reporting, the Company depreciates property and equipment using accelerated methods. Long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.In the event that facts and circumstances indicated that the cost of any long-lived asset may be impaired, an evaluation of recoverability would be performed. Statements of Cash Flows For purposes of the statements of cash flows, the Company considers all highly liquid investments purchased with a maturity date of three months or less to be cash equivalents.At times, cash and cash equivalents may exceed federally insured amounts.The Company believes it mitigates risks by depositing cash and investing in cash equivalents with major financial institutions. Income Taxes The Company has elected under the Internal Revenue Code to be taxed as an S Corporation.Accordingly, no provision for federal or state income taxes are necessary since income, losses and credits are reported on the stockholders' income tax return. The Company has a policy of paying distributions to its stockholders in an amount at least equal to their individual tax liability related to company earnings.This includes amounts required for quarterly estimated tax payments related to company earnings. Advertising Costs The Company charges advertising costs to expense as the costs are incurred. NOTE 2:Economic Dependency For the unaudited six months ended June 30, 2008, and six months ended June 30, 2007, the Company derived 67.4% and 59.5%, respectively, of its revenue from a single sponsorship bank.The Company has multiple bank sponsorships and it is management's belief that there would be no significant impact on their operations if it became necessary to migrate all activity to different sponsorship banks. 6 NOTE 3:Property and Equipment - Net Property and equipment - net, at June 30, 2008, and December 31, 2007, is comprised of the following: June 30, 2008 (unaudited) December 31, 2007 (audited) Furniture and fixtures $ 1,843 $ 1,843 Office equipment and computers 12,323 12,323 Leasehold improvements 21,002 21,002 35,168 35,168 Less:Accumulated depreciation (9,823 ) (7,522 ) $ 25,345 $ 27,646 Depreciation expense associated with property and equipment totaled $2,301 for the six months ended June 30, 2008 (unaudited), and $2,300 for the six months ended June 30, 2007 (unaudited). NOTE 4:Related Party Transaction The Company has entered into a number of transactions with related parties.Due to the relationships between the parties involved, these transactions may not have been consummated on terms that would have been achieved with unrelated third parties.The Company, from time-to-time, lends money to and borrows money from related parties under informal agreements. The Company leases certain office space from a related party under informal monthly operating leases.The Company incurred rent expense totaling $78,050 for the six months ended June 30, 2008 (unaudited), and $69,650 for the six months ended June 30, 2007 (unaudited). NOTE 5:Commitments and Contingencies The Company has a Reseller Agreement with a service provider.The original agreement dated May 1, 2007 had a minimum service commitment of $15,232 per month.The agreement was amended with an effective date of February 1, 2008 to require the Company to meet an Annual Commitment for services of $62,784 until December 31, 2010.In the event that the Company fails to meet the Annual Commitment, the service provider shall invoice the Company for such amount as the difference between the Company's Actual Spend and the Annual Commitment. 7
